United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3761
                                     ___________

Samuel Hernandez,                         *
                                          *
             Petitioner,                  *
                                          * Petition for Review of
      v.                                  * an Order of the
                                          * Railroad Retirement Board.
Railroad Retirement Board,                *
                                          * [UNPUBLISHED]
             Respondent.                  *
                                     ___________

                               Submitted: June 2, 2010
                                  Filed: June 7, 2010
                                   ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Samuel Hernandez petitions for review of the final decision of the Railroad
Retirement Board (Board) adopting the decision of the hearings officer that
Hernandez’s February 2008 annuity adjustment was properly calculated. Hernandez
has not pointed to any error in the Board’s adjustment calculation, and we find none.
See Worms v. R.R. Ret. Bd., 255 F.3d 502, 505 (8th Cir. 2001) (Board’s decision will
be upheld if it is supported by substantial evidence, is not arbitrary, and has reasonable
basis in law). Hernandez’s arguments concerning earlier decisions and other issues
are beyond the scope of our review. See 45 U.S.C. § 355(f) (claimant may seek
review of final decision of Board after exhausting all administrative remedies within
Board). Accordingly, we affirm.
                          ______________________________